PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/080,966
Filing Date: 29 Aug 2018
Appellant(s): MAURER et al.



__________________
William Conger
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 16, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

DETAILED ACTION

Claim Rejections - 35 USC § 102
Claim 10,12,13,17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Toyoda (2015/0044559).
Toyoda (2015/0044559) teaches a composite particles for negative electrodes of secondary batteries whereby the composite particles comprises a negative electrode active material and particulate polymer binder (abstract). Toyoda (2015/0044559) teaches silicon containing active materials are preferable as the metal based active material which increases the electrical capacity [0041]-[0042].  Toyoda (2015/0044559) teaches a binder including PVDF and polyacrylic acid [0151].  Toyoda (2015/0044559) also teaches that acrylic acid can be included as part of the binder 
Regarding claim 10, the amount of negative electrode active material to the polymer is from 0.3-8 parts by weight of polymer to 97.7-92 parts by weight of electrode active material [0079] which meets the amount claims of greater than 95%.
Regarding to claim 12, no graphite is included as silicon based materials can be used solely [0051].
Regarding claim 13, no carbon coating layer is taught.
Regarding claim 17, a solvent of water can be used to make a slurry composition
[0021].
Regarding claim 18, the particles can be dispersed in water [0108].

Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (2015/0044559).
Features detailed above concerning the teachings of Toyoda (2015/0044559) are incorporated here.
Toyoda (2015/0044559) fails to teach the “equal extension in three directions”. While the Examiner acknowledges this fact, Toyoda (2015/0044559) teaches a spherical .

NEW GROUNDS OF REJECTION
No new grounds of rejection are applied

WITHDRAWN REJECTIONS
No rejections have been withdrawn as all grounds of rejection are presented for review on appeal as detailed in the rejection filed July 16, 2020.

2) Response to Argument

Applicant argued that the prior art fails to teach the silicon particles to be “dispersible”
The Examiner disagrees.  The silicon particles are dispersed in the slurry and applied to the substrate and hence would render the particles “dispersible” and hence meets the claimed limitation [0021]-[0023].  Toyoda (2015/0044559) also teaches that the polymer binder is not dissolved in water and is “dispersed” as particles [0076].  Toyoda (2015/0044559) goes on to teach that the ratio of the polymer particles and anode particles have a specified range so as to ensure “fluidity” of the particles to improve adhesion to current collector [0079].  Toyoda (2015/0044559) clearly teaches the particles as being dispersible as claimed.  

Applicant argued that the prior art fails to teach the claimed binder materials and that the prior art teaches away from using these binders as they teach a specific NBR binder.
The Examiner disagrees.  Toyoda’s (2015/0044559) invention overcome disadvantages of using SBR as a binder by using NBR and modifying it to overcome these [0008]-[0010].  Toyoda (2015/0044559) does not teach away from all other well-known binders as argued.  Toyoda (2015/0044559) teaches the claimed binders [0151] eventhough they are for the positive electrode, one skilled in the art would expect this to be successful absent a showing to the contrary.  Furthermore, Toyoda (2015/0044559) teaches acrylic acid can be included as part of the binder composition detailing the particulate polymer binder can include ethylenically unsaturated carboxylic acid monomer units and those include acrylic acids [0015],[0064]-[0065].  Lastly, Toyoda (2015/0044559) also teaches that a dispersant can be included in the composition and the materials for that include the claimed PVA, cellulose, cellulose derivatives and polyacrylic acid [0103] and hence this also teaches the claimed composition including these materials and silicon particles.  

In summary, the claims require a dispersible granule, silicon particles at 95 or more by weight and a binder material.  Toyoda (2015/0044559) clearly teaches these limitations as detailed above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRIAN K TALBOT/Primary Examiner, Art Unit 1715    
                                                                                                                                                                                                    Conferees:
/Benjamin L. Utech/
Primary Examiner
/Kelly M. Gambetta/
Primary Examiner
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.